Exhibit 10.2

 

EXHIBIT A

 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

VIISAGE TECHNOLOGY, INC.

 

COMMON STOCK PURCHASE WARRANT

 

3,200,000 SHARES

 

Warrant No. [            ]   Dated: [CLOSING DATE]                        

 

1. Number of Shares Subject to Warrant. FOR VALUE RECEIVED, subject to the terms
and conditions herein set forth, L-1 Investment Partners LLC (the “Holder”) is
entitled to purchase from Viisage Technology, Inc., a Delaware corporation (the
“Company”), up to Three Million Two Hundred Thousand (3,200,000) shares (the
“Warrant Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), at a price per share equal to Five Dollars and Fifty Cents
($5.50) per share (the “Warrant Price”), upon exercise of this Common Stock
Purchase Warrant (the “Warrant”) pursuant to the provisions set forth herein.

 

This Warrant is issued pursuant to that certain Investment Agreement dated as of
October 5, 2005 between the Company and the Holder (the “Investment Agreement”).
The Holder is subject to certain restrictions and entitled to certain rights as
set forth in the Investment Agreement and that certain Registration Rights
Agreement of even date herewith by and among the Company and the Holder (the
“Registration Rights Agreement”).

 

2. Exercisability.

 

(a) Subject to Sections 2(b), 4, 7 and 8, this Warrant shall be exercisable for
that number of Warrant Shares determined by multiplying (i) the aggregate number
of Warrant Shares issuable hereunder by (ii) a fraction, the numerator of which
is the Cumulative Transaction Value (as defined below) and the denominator of
which is $125 million. For purposes of this Warrant, the “Cumulative Transaction
Value” as of any given date shall mean the aggregate Consideration (as defined
below) paid to acquisition targets in Qualified Transactions (as defined below)
as of such date. The “Consideration” paid in a Qualified Transaction shall be
the total fair market value (on the date of payment) of all consideration paid
by the Company to an acquisition target or its security holders in connection
with a Qualified Transaction, plus the principal amount of any long-term
indebtedness for borrowed money of such acquisition target assumed by the
Company. The fair market value of any securities



--------------------------------------------------------------------------------

(whether debt or equity) or other property paid to an acquisition target shall
be determined under the merger or other acquisition agreement between the
Company and the acquisition target, or if not provided for therein, shall be as
follows: (i) the value of securities that are freely tradable in an established
public market will be determined on the basis of the average closing market
prices on the twenty trading days prior to the public announcement of the
Qualified Transaction; and (ii) the value of securities that are not freely
tradable or have no established public market, and the value of consideration
that consists of other property, shall be the fair market value as determined in
good faith by the Board of Directors of the Company. A “Qualified Transaction”
shall be of the following: (i) a sale, lease, license, exchange, conveyance or
other disposition of all or substantially all of an acquisition target’s
property or business to the Company, it being understood that for purposes of
this clause (i), an acquisition target may be a division or line of business of
any entity (ii) a merger of an acquisition target into, or its consolidation
with, the Company such that the Company is the surviving entity or (iii) any
transaction (including a merger or other reorganization) or series of related
transactions, in which the Company acquires more than 50% of the voting power of
an acquisition target.

 

(b) Notwithstanding anything herein to the contrary, immediately prior to a
Change of Control, this Warrant shall become fully exercisable with respect to
all the Warrant Shares. For purposes of this Warrant, a “Change of Control”
shall mean the consummation of any of the following transactions: (i) the sale,
lease, exchange, conveyance or other disposition of all or substantially all of
the property or business of the Company, (ii) the merger of the Company into or
its consolidation with any other entity in which the Company is not the
surviving entity (other than a wholly-owned subsidiary of the Company) or
(iii) any transaction (including a merger or other reorganization) or series of
related transactions, in which more than 50% of the voting power of the Company
is disposed of or (iv) individuals who, immediately after giving effect to the
Closing, constitute the Board (the “Incumbent Directors”) cease for any reason
to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to such date, whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director) shall be an Incumbent Director.

 

3. Adjustment of Exercise Price and Number of Shares. The number of shares of
Common Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property at the time receivable or issuable upon exercise of
this Warrant) and the Warrant Price therefor are subject to adjustment upon the
occurrence of the following events:

 

(a) Adjustment for Subdivisions, Stock Dividends and Combinations. In case the
Company shall at any time subdivide the outstanding shares of the Common Stock
or shall issue a stock dividend with respect to the Common Stock, the Warrant
Price in effect immediately prior to such subdivision or the issuance of such
dividend shall be proportionately decreased, and the number of Warrant Shares
for which this Warrant may be exercised immediately prior to such subdivision or
the issuance of such dividend shall be proportionately increased. In case the
Company shall at any time combine the outstanding shares of the Common Stock,
the Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Warrant Shares for which this
Warrant may be exercised immediately prior to such combination shall be
proportionately decreased. In each of the foregoing cases, the adjustment shall
be effective at the close of business on the date of such subdivision, dividend
or combination, as the case may be.

 

2



--------------------------------------------------------------------------------

(b) Reclassifications, Exchanges, Substitutions, In-Kind Distributions. Upon any
reclassification, exchange, substitution or other event that results in a change
of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant or upon the payment of a dividend in securities or
property other than shares of Common Stock, the Holder shall be entitled to
receive, upon exercise of this Warrant, the number and kind of securities and
property that Holder would have received if this Warrant had been exercised
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise or conversion of the new warrant. The provisions of this
Section 3(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events and successive dividends.

 

(c) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Warrant Price, the Company, at its own expense, shall cause its Chief
Financial Officer to compute such adjustment or readjustment in accordance with
the provisions hereof and prepare a certificate showing such adjustment or
readjustment, and shall mail such certificate, by first class mail, postage
prepaid, to the Holder. The certificate shall set forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based. No adjustment of the Warrant Price shall be required to
be made unless it would result in an increase or decrease of at least one cent,
but any adjustments not made because of this sentence shall be carried forward
and taken into account in any subsequent adjustment otherwise required
hereunder.

 

(d) Fractional Shares. No fractional shares shall be issuable upon exercise or
conversion of the Warrant and the number of shares to be issued shall be rounded
down to the nearest whole share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying the Holder an amount computed by multiplying
the fractional interest by the fair market value of a full share.

 

4. Termination. This Warrant shall terminate and no longer be exercisable at
5:00 p.m., Boston time, on [THREE-YEAR ANNIVERSARY OF CLOSING DATE].

 

5. No Shareholder Rights. This Warrant, by itself, as distinguished from any
Warrant Shares purchased hereunder, shall not entitle the Holder to any of the
rights of a shareholder of the Company.

 

6. Reservation of Stock. The Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise or conversion of this Warrant. Issuance
of this Warrant shall constitute full authority to the Company’s officers who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for the Warrant Shares issuable upon the exercise or
conversion of this Warrant.

 

3



--------------------------------------------------------------------------------

7. Exercise of Warrant. Subject to Sections 2, 4, and 8, this Warrant may be
exercised in whole or in part by the Holder, at any time from and after the date
hereof and prior to the termination of this Warrant, by the surrender of this
Warrant at the principal office of the Company, together with the Notice of
Exercise (attached hereto as Attachment 1) and, in the event the Warrant or the
Warrant Shares shall not be registered under the Securities Act of 1933, as
amended (the “Securities Act”), the Investment Representation Letter (attached
hereto as Attachment 2), each duly completed and executed, specifying that
portion of the Warrant that is to be exercised and accompanied by payment in
full of the Warrant Price by wire transfer or certified check with respect to
the Warrant Shares being purchased. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Warrant Shares issuable upon such exercise shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date. As
promptly as practicable after such date, the Company shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of full Warrant Shares issuable upon such exercise.

 

8. Change of Control Transactions. Prior to a Change of Control, the Company
shall send a written notice of the same to the Holder. The Holder shall have
twenty (20) days from the date of such notice to exercise this Warrant in
accordance with Section 7. If within such twenty (20) day period any portion of
this Warrant shall not have been exercised, then, upon the consummation of the
Change of Control, the unexercised portion of the Warrant shall be deemed
forfeited.

 

9. Charges, Taxes and Expenses. The Company shall cause the issuance and
delivery of certificates for the Warrant Shares to the Holder without charge for
any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

10. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a new warrant (the “New Warrant”), but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable bond or indemnity, if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.

 

11. Transfer of Warrant. This Warrant and the Warrant Shares issuable upon
exercise of this Warrant shall be freely transferable, subject to compliance
with this Section 11, the

 

4



--------------------------------------------------------------------------------

Investment Agreement, the Registration Rights Agreement and all applicable laws,
including, but not limited to the Securities Act. If, at the time of the
surrender of this Warrant in connection with any transfer of this Warrant or the
resale of the Warrant Shares, this Warrant or the Warrant Shares, as applicable,
shall not be registered under the Securities Act, the Company may require, as a
condition of allowing such transfer (i) that the Holder or transferee of this
Warrant or the Warrant Shares as the case may be, furnish to the Company a
written opinion of counsel that is reasonably acceptable to the Company to the
effect that such transfer may be made without registration under the Securities
Act (provided that, in the event that the Warrant or Warrant Shares are to be
transferred to an affiliate of the Holder, no such written opinion of such
Holder’s counsel shall be required; provided further that, the Holder and/or the
proposed transferee shall provide any documentation and/or back-up certificates
reasonably requested by counsel to the Company in order that counsel to the
Company may render any opinion as may be required by the Company’s transfer
agent), (ii) that the Holder or transferee execute and deliver to the Company an
investment representation letter in form and substance acceptable to the Company
and substantially in the form attached as Attachment 2 hereto and (iii) in the
event that the Holder has elected to transfer registration rights to such
transferee, the transferee shall agree in writing to be bound by all of the
terms and obligations under, and to receive all of the benefits under, the
Registration Rights Agreement as a holder of Warrant Shares thereunder.

 

12. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

 

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

Attention: General Counsel

 

with a copy to:

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Attention: Charles J. Johnson, Esq.

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

  (b) if to the Purchaser, to:

 

L-1 Investment Partners, LLC

177 Broad Street,

Stamford, CT 06901

Attention: Chairman

 

5



--------------------------------------------------------------------------------

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue,

New York, NY 10153

Attention: Marita A. Makinen, Esq.

 

or at such other address as may have been furnished to the Company in writing.

 

13. Amendments. Neither this Warrant nor any term hereof may be amended or
waived orally, but only by an instrument in writing signed by the Company and
the Holder.

 

14. Governing Law. This Warrant shall be governed by the laws of the State of
Delaware, without giving effect to any conflict of laws principles to the
contrary.

 

15. Headings. The headings in this Warrant are for purposes of convenience and
reference only, and shall not be deemed to constitute a part hereof.

 

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized representatives as of the day and year first above written.

 

VIISAGE TECHNOLOGY, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO WARRANT]



--------------------------------------------------------------------------------

ATTACHMENT 1

 

NOTICE OF EXERCISE

 

TO: VIISAGE TECHNOLOGY, INC.

 

1. The undersigned hereby elects to purchase                      shares of the
Common Stock of Viisage Technology, Inc. pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price of
$                     in full, together with all applicable transfer taxes.

 

2. Please issue a certificate or certificates representing said shares of Common
Stock, or such other security issuable upon exercise of the Warrant, in the name
of the undersigned or in such other name as is specified below:

 

   

--------------------------------------------------------------------------------

        (Name)        

 

--------------------------------------------------------------------------------

        (Address)              

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

[NOTICE OF EXERCISE]



--------------------------------------------------------------------------------

ATTACHMENT 2

 

INVESTMENT REPRESENTATION STATEMENT

 

Warrant Shares (as defined in the attached Warrant)

of

Viisage Technology, Inc.

 

In connection with the purchase of the above-listed securities, the undersigned
hereby represents to Viisage Technology, Inc. (the “Company”) as follows:

 

(a) The securities to be received upon the exercise of the Warrant (the “Warrant
Shares”) will be acquired for investment for its own account; not as a nominee
or agent, and not with a view to the sale or distribution of any part thereof,
and the undersigned has no present intention of selling, granting participation
in or otherwise distributing the same, but subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control. By executing this Statement, the undersigned further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participation to such
person or to any third person, with respect to any Warrant Shares issuable upon
exercise of the Warrant.

 

(b) The undersigned understands that the Warrant Shares issuable upon exercise
of the Warrant at the time of issuance may not be registered under the
Securities Act, and applicable state securities laws, on the ground that the
issuance of such securities is exempt pursuant to Section 4(2) of the Securities
Act and state law exemptions relating to offers and sales not by means of a
public offering, and that the Company’s reliance on such exemptions is
predicated on the undersigned’s representations set forth herein.

 

(c) The undersigned agrees that until the underlying Warrant Shares are subject
to an effective registration statement, in no event will it make a disposition
of any Warrant Shares acquired upon the exercise of the Warrant unless and until
(i) it shall have notified the Company of the proposed disposition and (ii) it
shall have either (A) furnished the Company with an opinion of counsel
satisfactory to the Company and Company’s counsel to the effect that appropriate
action necessary for compliance with the Securities Act and any applicable state
securities laws has been taken or an exemption from the registration
requirements of the Securities Act and such laws is available, and the proposed
transfer will not violate any of said laws, or (B) provided such other evidence
reasonable satisfactory to the Company that the proposed transfer will not
violate any of said laws.

 

(d) The undersigned acknowledges that an investment in the Company is highly
speculative and represents that it is able to fend for itself in the
transactions contemplated by this Statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment. The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company.



--------------------------------------------------------------------------------

(e) The undersigned acknowledges that the Warrant Shares issuable upon exercise
of the Warrant must be held indefinitely unless subsequently registered under
the Securities Act or an exemption from such registration is available. The
undersigned is aware of the provisions of Rule 144 promulgated under the
Securities Act which permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things, the existence of a public market for the shares, the availability
of certain current public information about the Company, the resale occurring
not less than one year after a party has purchased and paid for the security to
be sold, the sale being through a “broker’s transaction” or in transactions
directly with a “market makers” (as provided by Rule 144(f)) and the number of
shares being sold during any three-month period not exceeding specified
limitations.

 

Dated:                     

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[INVESTMENT REPRESENTATION STATEMENT]